Exhibit 10.1

EMPLOYMENT AND NON-INTERFERENCE AGREEMENT

This Employment and Non-Interference Agreement (this “Agreement”), is dated as
of June 4, 2007, by and between Michael J. Bowker (the “Executive”) and
SPACEHAB, Incorporated, a Washington corporation (the “Company”).

WHEREAS, the Company wishes to retain the future services of Executive for the
Company;

WHEREAS, Executive is willing, upon the terms and conditions set forth in this
Agreement, to provide services hereunder; and

WHEREAS, the Company wishes to secure Executive’s non-interference, upon the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.             Nature of Employment

Subject to Section 3, the Company hereby employs Executive, and Executive agrees
to accept such employment, during the Term of Employment (as defined in Section
3(a)), as Vice President and Chief Operating Officer, and to undertake such
duties and responsibilities as may be reasonably assigned to Executive from time
to time by the Chief Executive Officer,  or such other appropriately authorized
or designated executive officer of the Company.

2.             Extent of Employment

(a)           During the Term of Employment, Executive shall perform his
obligations hereunder faithfully and to the best of his ability under the
direction of the Chief Executive Officer,  or such other appropriately
authorized or designated executive officer of the Company, and shall abide by
the rules, customs and usages from time to time established by the Company.

(b)           During the Term of Employment, Executive shall devote all of his
business time, energy and skill as may be reasonably necessary for the
performance of his duties, responsibilities and obligations under this Agreement
(except for vacation periods and reasonable periods of illness or other
incapacity), consistent with past practices and norms with respect to similar
positions.

(c)           Nothing contained herein shall require Executive to follow any
directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority.  Executive shall act in accordance with the laws,
ordinances, regulations or rules of any governmental,


--------------------------------------------------------------------------------


regulatory or administrative body, agent or authority, any court or judicial
authority, or any public, private or industry regulatory authority.

3.             Term of Employment; Termination

(a)           The “Term of Employment” shall commence on June 25, 2007 and shall
continue through June 25, 2008 (the “Initial Term”),  subject to automatic
annual  renewal for one-year terms thereafter (the “Additional Term”), unless
either the Company or Executive notifies the other party of its intent not to
renew at least ninety (90) days prior to the end of the Initial Term or
Additional Term as the case may be.   Should Executive’s employment by the
Company be earlier terminated pursuant to Section 3(b), the Term of Employment
shall end on the date of such earlier termination.

(b)           Subject to the payments contemplated by Section 3(d), the Term of
Employment may be terminated at any time by the Company:

(i)            upon the death of Executive;

(ii)           in the event that because of physical or mental disability,
Executive is unable to perform and does not perform his duties hereunder, for a
continuous period of 90 days, and an experienced, recognized physician
specializing in such disabilities certifies as to the foregoing in writing;

(iii)          for Cause or Material Breach (each as defined in Section 10);

(iv)          upon the continuous poor or unacceptable performance of
Executive’s duties to the Company, in the sole judgment of the Board of
Directors of the Company, which has remained uncured for a period of 90 days
after the delivery of notice by the Company to the Executive of such
dissatisfaction with Executive’s performance; or

(v)           for any other reason not referred to in clauses (i) through (iv),
or for no reason, such that this Agreement shall be construed as terminable at
will by the Company. Executive acknowledges that no representations or promises
have been made concerning the grounds for termination or the future operation of
the Company’s business, and that nothing contained herein or otherwise stated by
or on behalf of the Company modifies or amends the right of the Company to
terminate Executive at any time, with or without Material Breach or Cause. 
Termination shall become effective upon the delivery by the Company to Executive
of notice specifying such termination and the reasons therefor, subject to the
requirements for advance notice and an opportunity to cure provided in this
Agreement, if and to the extent applicable.

2


--------------------------------------------------------------------------------


 

 (c)          Subject to the payments contemplated by Section 3(d), the Term of
Employment may be terminated at any time by Executive:

(i)            upon the death of Executive;

(ii)           in the event that because of physical or mental disability,
Executive is unable to perform and does not perform his duties hereunder, for a
continuous period of 90 days, and an experienced, recognized physician
specializing in such disabilities certifies as to the foregoing in writing;

(iii)          as a result of the Company’s material reduction in Executive’s
authority, perquisites, position, title or responsibilities (other than such a
reduction by the Company because of a temporary illness or disability or such a
reduction which affects all of the Company’s senior executives on a
substantially equal or proportionate basis as a result of financial results,
conditions, prospects, reorganization, workout or distressed condition of the
Company), or the Company’s willful, material violation of its obligations under
this Agreement, in each case, after 30 days’ prior written notice by Executive
to the Company and its Board of Directors and the Company’s failure thereafter
to cure such reduction or violation within such 30 days; or

(iv)          voluntarily or for any reason not referred to in clauses (i)
through (iii), or for no reason, in each case, after 30 days’ prior written
notice to the Company and its Board of Directors.

(d)           For the purposes of this Section 3,

 (i)           In the event Executive’s employment is terminated pursuant  to
Section 3(b)(v) [without cause], 3(b)(vi) [change of control], or 3(c)(iii)
[material reduction],  the Company will: (A) pay to Executive (or his estate or
representative) the full amounts to which  the Executive would be entitled to
under Section 4(a) for the period from effectiveness of termination through the 
fourth month anniversary of termination; and (B) pay to Executive (or his estate
or  representative) the benefits described in Section 6 through the fourth month
anniversary of termination.  Payment of the amounts and provision of the
benefits described  above will be made in accordance with the timetable and
schedule for such payments contemplated therefor as if such termination did not 
occur, and will be subject to the other provisions of this Agreement,  including
Section 3(g) and Sections 7 and 8. If the Company makes the payments required by
this Section 3(d)(i), such payments will constitute severance and liquidated
damages, and the Company will not  be obligated to pay any further amounts to
Executive under this  Agreement or otherwise be liable to Executive in
connection with any  termination.

(ii)           In the event Executive’s employment is terminated pursuant  to
Section 3(b)(i) [death], 3(b)(ii) [disability], 3(b) (iii) [Cause or Material
Breach], 3(b)(iv) [poor performance], or 3(c)(i) [death], 3(c)(ii) [disability],
or 3(c)(iv) [voluntary], the Company will not be obligated to pay any further
amounts to Executive under this Agreement.

3


--------------------------------------------------------------------------------


 

(e)           In the event the Term of Employment is terminated and the Company
is obligated to make payments to Executive pursuant to Section 3(d)(i),
Executive shall have a duty to seek to obtain alternative employment; and if
Executive thereafter obtains alternative employment, the Company’s payment
obligations under Section 3(d)(i), including its obligation to provide insurance
coverage, if any, will be mitigated and reduced by and to the extent of
Executive’s compensation under such alternative employment during the period for
which payments are owed by the Company pursuant to Section 3(d)(i).  Moreover,
in the event that Executive is employed by or engaged in a Competitive Business
as contemplated by Section 8(a)(i), then the Company will thereupon no longer be
obligated to make payments under Section 3(d)(i).

(f)            In the event the Term of Employment is terminated and the Company
is obligated to make payments pursuant to Section 3(d)(i), Executive hereby
waives any and all claims against the Company and its respective officers,
directors, employees, agents, or representatives, stockholders and affiliates
relating to his employment during the term hereof and this Agreement.

(g)           Termination of the Term of Employment will not terminate Sections
3(d), 3(f), and 7 through 21.

4.             Compensation

During the Term of Employment, the Company shall pay to Executive:

(a)           As base compensation for his services hereunder, in bi-weekly
installments, a base salary at a rate of not less than $178,000 per annum.  Such
amounts may be increased (but not decreased) annually at the discretion of the
Compensation Committee of the Board of Directors based upon an annual review by
the Compensation Committee of the Board of Directors of Executive’s performance.

(b)           An annual incentive bonus, if any, based on Executive’s and/or
Company’s performance as determined and approved by the Compensation Committee
of the Board of Directors.

(c)           An annual stock option grant, if any, based on Executive’s,
Company’s and/or Company Stock performance as determined and approved by the
Compensation Committee of the Board of Directors.

5.             Reimbursement of Expenses

During the Term of Employment, the Company shall pay all expenses, including
without limitation, transportation, lodging and food for Executive to attend
conventions, conferences and meetings that the Company determines are necessary
or in the best interest of the Company, and for any ordinary and reasonable
expenses incurred by Executive in the conduct of the Business of the Company. 
Travel outside the United States shall be subject to the prior approval of an
executive officer of the Company.

4


--------------------------------------------------------------------------------


 

6.             Benefits

During the Term of Employment, Executive shall be entitled to benefits
(including health, disability, pension and life insurance benefits consistent
with Company policy, or as increased from time to time), in each case, in
accordance with guidelines or established from time to time, by the Board of
Directors for senior executives of the Company.

7.             Confidential Information

(a)           Executive acknowledges that his employment hereunder gives him
access to Confidential Information relating to the Company’s Business and its
customers which must remain confidential.  Executive acknowledges that this
information is valuable, special, and a unique asset of the Company’s Business,
and that it has been and will be developed by the Company at considerable effort
and expense, and if it were to be known and used by others engaged in a
Competitive Business, it would be harmful and detrimental to the interests of
the Company.  In consideration of the foregoing, Executive hereby agrees and
covenants that, during and after the Term of Employment, Executive will not,
directly or indirectly in one or a series of transactions, disclose to any
person, or use or otherwise exploit for Executive’s own benefit or for the
benefit of anyone other than the Companies, Confidential Information (as defined
in Section 10), whether prepared by Executive or not; provided, however, that
any Confidential Information may be disclosed to officers, representatives,
employees and agents of the Companies who need to know such Confidential
Information in order to perform the services or conduct the operations required
or expected of them in the Business (as defined in Section 10).  Executive shall
use his best efforts to prevent the removal of any Confidential Information from
the premises of the Companies, except as required in his normal course of
employment by the Company.  Executive shall use his best efforts to cause all
persons or entities to whom any Confidential Information shall be disclosed by
him hereunder to observe the terms and conditions set forth herein as though
each such person or entity was bound hereby.  Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure of any thereof is specifically required by law; provided, however, in
the event disclosure is required by applicable law, Executive shall provide the
Company with prompt notice of such requirement, prior to making any disclosure,
so that the Company may seek an appropriate protective order.  At the request of
the Company, Executive agrees to deliver to the Company, at any time during the
Term of Employment, or thereafter, all Confidential Information which he may
possess or control.  Executive agrees that all Confidential Information of the
Companies (whether now or hereafter existing) conceived, discovered or made by
him during the Term of Employment exclusively belongs to the Companies (and not
to Executive).  Executive will promptly disclose such Confidential Information
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership.

5


--------------------------------------------------------------------------------


 

(b)           In the event that Executive breaches his obligations in any
material respect under this Section 7, the Company, in addition to pursuing all 
available remedies under this Agreement, at law or otherwise, and without
limiting its right to pursue the same shall cease all payments to Executive
under this Agreement.

(c)           The terms of this Section 7 shall survive the termination of this
Agreement regardless of who terminates this Agreement or the reasons therefor.

8.             Non-Interference

(a)           Executive acknowledges that the services to be provided give him
the opportunity to have special knowledge of the Company and its Confidential
Information and the capabilities of individuals employed by or affiliated with
the Company, and that interference in these relationships would cause
irreparable injury to the Company.  In consideration of this Agreement,
Executive covenants and agrees that:

(i)            During the Restricted Period (which shall not include any  period
of violation of this Agreement by the Executive), Executive  will not, without
the express written approval of the Board of Directors of  the Company, anywhere
in the Market, directly or indirectly, in one or  a series of transactions, own,
manage, operate, control, invest or  acquire an interest in, or otherwise engage
or participate in, whether  as a proprietor, partner, stockholder, lender,
director, officer,  employee, joint venturer, investor, lessor, supplier,
customer, agent,  representative or other participant, in any Competitive
Business  without regard to (A) whether the Competitive Business has its
office,  manufacturing or other business facilities within or without the 
Market, (B) whether any of the activities of Executive referred to  above occur
or are performed within or without the Market or (C)  whether Executive resides,
or reports to an office, within or without  the Market; provided, however, that
(x) Executive may, anywhere in the Market, directly or indirectly, in one or a
series of transactions,  own, invest or acquire an interest in up to five
percent (5%) of the  capital stock of a corporation whose capital stock is
traded publicly,  or that (y) Executive may accept employment with a successor
company  to the Company.

(ii)           During the Restricted Period (which shall not include any  period
of violation of this Agreement by Executive), Executive will  not without the
express prior written approval of the Board of  Directors of the Company (A)
directly or indirectly, in one or a  series of transactions, recruit, solicit or
otherwise induce or  influence any proprietor, partner, stockholder, lender,
director,  officer, employee, sales agent, joint venturer, investor, lessor, 
supplier, customer, agent, representative or any other person which  has a
business relationship with the Company or had a

6


--------------------------------------------------------------------------------


business  relationship with the Company within the twenty-four (24) month
period  preceding the date of the incident in question, to discontinue, reduce 
or modify such employment, agency or business relationship with the  Company, or
(B) employ or seek to employ or cause any Competitive  Business to employ or
seek to employ any person or agent who is then  (or was at any time within six
months prior to the date Executive or  the Competitive Business employs or seeks
to employ such person)  employed or retained by the Company.  Notwithstanding
the foregoing, nothing herein shall prevent Executive from providing a letter of
recommendation to an employee with respect to a future employment opportunity.

(iii)          The scope and term of this Section 8 would not preclude him from
earning a living with an entity that is not a Competitive Business.

(b)           The terms of this Section 8 shall survive termination of this
Agreement regardless of who terminates this Agreement or the reasons therefor.

9.             Inventions

(a)           Each invention, improvement or discovery made or conceived by
Executive, either individually or with others, during the term of his employment
with the Company, which invention, improvement or discovery is related to any of
the lines of business or work of the Companies, any projected or potential
activities which the Companies have investigated or hereinafter investigates, or
which result from or are suggested by any service performed by Executive for the
Company, whether patentable or not, shall be promptly and fully disclosed by
Executive to the Company.  Executive assigns each such invention, improvement or
discovery, and the patents thereof, or related thereto, to the Company. 
Executive shall, during the term of his employment with the Company and
thereafter without charge to the Company, but at the request and expense of the
Company, assist the Company in obtaining or vesting in itself patents upon such
improvements and inventions. All such inventions, improvements or discoveries
shall at all times become and remain the exclusive property of the Company. 
Executive represents that he does not claim ownership of any inventions,
improvements, formulae or discoveries which are excluded from this Agreement.

(b)           In the event that Executive breaches his obligations in any
material respect under Sections 7, 8 or this Section 9, the Company, in addition
to pursuing all available remedies under this Agreement, at law or otherwise,
and without limiting its right to pursue the same shall cease all payments to
Executive under this Agreement.

10.           Definitions

“Business” means (a) payload processing services, the design, manufacture, lease
and operation of  pressurized and unpressurized space modules, flight hardware
and subsystems, and those other businesses and activities that are described in
the Company’s

7


--------------------------------------------------------------------------------


Form 10-K for the fiscal year ended June 30, 2006, and Form 10-Q for the quarter
ending March 31, 2007, or (b) any similar, incidental or related business
conducted or pursued by, or engaged in, or proposed to be conducted or pursued
by or engaged in, by the Companies prior to the date hereof or at any time
during the Term of Employment.

“Cause” shall mean any of the following: (i) Executive’s conviction of any crime
or criminal offense involving the unlawful theft or conversion of substantial
monies or other property or any other felony (other than a criminal offense
arising solely under a statutory provision imposing criminal liability on the
Executive on a per se basis due to the offices held by the Executive); or (ii)
Executive’s conviction of fraud or embezzlement. “Material Breach” shall mean
any of the following: (i) Executive’s breach of any of his fiduciary duties to
the Company or its stockholders or making of a willful misrepresentation or
omission which breach, misrepresentation or omission would reasonably be
expected to materially adversely affect the business, properties, assets,
condition (financial or other) or prospects of the Company; (ii) Executive’s
willful, continual and material neglect or failure to discharge his duties,
responsibilities or obligations prescribed by Sections 1 and 2 (other than
arising solely due to physical or mental disability); (iii) Executive’s habitual
drunkenness or substance abuse which materially interferes with Executive’s
ability to discharge his duties, responsibilities or obligations prescribed by
Sections 1 and 2; (iv) Executive’s willful, continual and material breach of any
noncompetition or confidentiality agreement with the Company, including without
limitation, those set forth in Sections 7 and 8 of this Agreement; and (v)
Executive’s gross neglect of his duties and responsibilities, as determined by
the Company’s Board of Directors; in each case, for purposes of clauses (i)
through (v), after the Company or the Board of Directors has provided Executive
with 30 days’ written notice of such circumstances and the possibility of a
Material Breach, and Executive fails to cure such circumstances and Material
Breach within those 30 days.

“Companies” means the Company and any of its direct or indirect subsidiaries,
now existing or hereafter existing.

“Company” is defined in the introduction.

“Competitive Business” means any business which competes, directly or
indirectly, with the Business in the Market.

“Confidential Information” means any trade secret, confidential study, data,
calculations, software storage media or other compilation of information,
patent, patent application, copyright, trademark, trade name, service mark,
service name, “know-how”, trade secrets, customer lists, details of client or
consultant contracts, pricing policies, sales techniques, confidential
information relating to suppliers, information relating to the special and
particular needs of the Companies’ customers operational methods, marketing
plans or strategies, products and formulae, product development techniques or
plans, business acquisition plans or any portion or phase of any scientific or
technical information, ideas, discoveries, designs, computer programs (including
source of object codes), processes, procedures, research or technical data,
improvements or other proprietary or intellectual property of the Companies,
whether or not in written or

8


--------------------------------------------------------------------------------


tangible form, and whether or not registered, and including all files, records,
manuals, books, catalogues, memoranda, notes, summaries, plans, reports,
records, documents and other evidence thereof.  The term “Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that is or becomes generally available to the public
other than as a result of a disclosure by Executive not permissible hereunder.

“Executive” means the individual identified in the first paragraph of this
Agreement, or his or his estate, if deceased.

“Market” means any county in the United States of America and each similar
jurisdiction in any other country in which the Business was conducted or pursued
by, engaged in by the Companies prior to the date hereof or is conducted or
engaged in or pursued, or is proposed to be conducted or engaged in or pursued,
by the Companies at any time during the Term of Employment.

“Material Breach” is defined in Section 3(d).

“Restricted Period” means the period commencing on the date of this Agreement
and continuing through the fourth month anniversary of termination.

“Subsidiary” means any corporation, limited liability company, joint venture,
limited and general partnership, joint stock company, association or any other
type of business entity of which the Company owns, directly or indirectly
through one or more intermediaries, more than fifty percent (50%) of the voting
securities at the time of determination.

“Term of Employment” is defined in Section 3(a).

11.           Notice

Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and if delivered
personally, or sent by certified or registered mail, return receipt requested,
as follows (or to such other addressee or address as shall be set forth in a
notice given in the same manner):

If to Executive:

Michael J. Bowker

 

4015 Elm Crest Trail

 

Houston, Texas 77059

 

 

If to Company:

SPACEHAB, Incorporated

 

Attention: Chief Financial Officer

 

12130 Highway 3, Bldg. 1

 

Webster, Texas 77598-1504

 

Any such notices shall be deemed to be given on the date personally delivered or
such return receipt is issued.

9


--------------------------------------------------------------------------------


 

12.           Executive’s Representation

Executive hereby warrants and represents to the Company that Executive has
carefully reviewed this Agreement and has consulted with such advisors as
Executive considers appropriate in connection with this Agreement, is not
subject to any covenants, agreements or restrictions, including without
limitation any covenants, agreements or restrictions arising out of Executive’s
prior employment, which would be breached or violated by Executive’s execution
of this Agreement or by Executive’s performance of his duties hereunder.

13.           Other Matters

Executive agrees and acknowledges that the obligations owed to Executive under
this Agreement are solely the obligations of the Company, and that none of the
Companies’ stockholders, directors, officers, affiliates, representatives,
agents or lenders will have any obligations or liabilities in respect of this
Agreement and the subject matter hereof.

14.           Validity

If, for any reason, any provision hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions hereof shall not
be affected thereby.

15.           Severability

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  If any court determines that any provision of
Section 8 or any other provision hereof is unenforceable because of the power to
reduce the scope or duration of such provision, as the case may be and, in its
reduced form, such provision shall then be enforceable.

16.           Waiver of Breach; Specific Performance

The waiver by the Company or Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach of such other party.  Each of the parties (and third party
beneficiaries) to this Agreement will be entitled to enforce its rights under
this breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of
Sections 7, 8 and 9 of this Agreement and that any party (and third party

10


--------------------------------------------------------------------------------


beneficiaries) may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions in order to enforce or prevent any violations of the provisions of
this Agreement.  In the event either party takes legal action to enforce any of
the terms or provisions of this Agreement against the other party, the party
against whom judgment is rendered in such action shall pay the prevailing
party’s costs and expenses, including but not limited to, attorneys’ fees,
incurred in such action.

17.           Assignment; Third Parties

Neither Executive nor the Company may assign, transfer, pledge, hypothecate,
encumber or otherwise dispose of this Agreement or any of his or its respective
rights or obligations hereunder, without the prior written consent of the
other.  The parties agree and acknowledge that each of the Companies and the
stockholders and investors therein are intended to be third party beneficiaries
of, and have rights and interests in respect of, Executive’s agreements set
forth in Sections 7, 8 and 9.

18.           Amendment; Entire Agreement

This Agreement may not be changed orally but only by an agreement in writing
agreed to by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.  This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
Agreements, understandings and commitments with respect to such subject matter.

19.           Litigation

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT THAT NO DOCTRINE OF
CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF THE STATE OF
TEXAS, AND NO DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED BY THE
LAWS OF ANY OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT,
MODIFICATION OR REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY
FOREIGN JURISDICTION, BE INTERPOSED IN ANY ACTION HEREON.  SUBJECT TO SECTION
20, EXECUTIVE AND THE COMPANY AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR
ARISING OUT OF THIS AGREEMENT MAY BE COMMENCED IN THE COURTS OF HARRIS COUNTY,
TEXAS. OR THE UNITED STATES DISTRICT COURTS IN THE STATE OF TEXAS.  EXECUTIVE
AND THE COMPANY CONSENT TO SUCH JURISDICTION, AGREE THAT VENUE WILL BE PROPER IN
SUCH COURTS AND WAIVE ANY OBJECTIONS BASED UPON FORUM NON CONVENIENS.  THE
CHOICE OF FORUM SET FORTH IN THIS SECTION 19 SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT OF ANY JUDGMENT OBTAINED

11


--------------------------------------------------------------------------------


IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME
IN ANY OTHER JURISDICTION.

20.           Arbitration

EXECUTIVE AND THE COMPANY AGREE THAT ANY DISPUTE BETWEEN OR AMONG THE PARTIES TO
THIS AGREEMENT RELATING TO OR IN RESPECT OF THIS AGREEMENT, ITS NEGOTIATION,
EXECUTION, PERFORMANCE, SUBJECT MATTER, OR ANY COURSE OF CONDUCT OR DEALING OR
ACTIONS UNDER OR IN RESPECT OF THIS AGREEMENT, SHALL BE SUBMITTED TO, AND
RESOLVED EXCLUSIVELY PURSUANT TO ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  SUCH ARBITRATION
SHALL TAKE PLACE IN HOUSTON, HARRIS COUNTY, TEXAS, AND SHALL BE SUBJECT TO THE
SUBSTANTIVE LAW OF THE STATE OF TEXAS.  DECISIONS PURSUANT TO SUCH ARBITRATION
SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.  UPON THE CONCLUSION OF
ARBITRATION, EXECUTIVE OR THE COMPANY MAY APPLY TO ANY COURT OF THE TYPE
DESCRIBED IN SECTION 19 TO ENFORCE THE DECISION PURSUANT TO SUCH ARBITRATION. 
IN CONNECTION WITH THE FOREGOING, THE PARTIES HEREBY WAIVE ANY RIGHTS TO A JURY
TRIAL TO RESOLVE ANY DISPUTES OR CLAIMS RELATING TO THIS AGREEMENT OR ITS
SUBJECT MATTER.

21.           Further Action

Executive and the Company agree to perform any further acts and to execute and
deliver any documents which may be reasonable to carry out the provisions
hereof.

22.           Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

12


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

 

EXECUTIVE:

 

 

 

 

 

/s/ Michael J. Bowker

 

 

Michael J. Bowker

 

 

 

 

 

SPACEHAB, INCORPORATED:

 

 

 

 

 

/s/ Brian K. Harrington

 

 

Brian K. Harrington, Senior Vice President and Chief Financial Officer

 

13


--------------------------------------------------------------------------------